[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 139 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 140 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 141 
It is insisted by the counsel for the respondent, that the determination of the board of directors, that the land in question was required for the purpose of the corporation, was conclusive upon the court below as to the necessity and extent of the appropriation, and that this court could not review it. And it was claimed by the counsel for the appellants upon the argument, that the Special Term proceeded in making the order appointing commissioners upon this construction of the statute.
If the position of the respondent in this respect is sound, it is decisive of this appeal, and this question will be first considered.
The right to take private property for public use, is an incident of political sovereignty, and is to be exercised by *Page 142 
the legislative power of the State. The constitution of our State has recognized this right, and provided for its exercise upon compensation being made for the property taken.
It is founded upon the principle, that the interests of individuals are subordinate to the public interests, and that the former must yield, when the public welfare requires it. In theory, when the lands of an individual are taken by right of eminent domain, the State simply resumes the possession of that to which it has the ultimate title, and of which it has surrendered the present possession subject to the condition, that such resumption may be made.
From the nature of the case, it rests with the legislature, with whom the power to exercise the right rests, to determine for what public uses private property may be taken, and when the necessity exists, which calls for its appropriation.
It is, however, well settled, that the State may exercise the right to take private property for public use through agents constituted for that purpose, whether individuals or corporations, and that it is a legitimate exercise of the right, though the title to the property taken is vested in a private corporation, provided the purposes for which the corporation is to take are in any sense public, and concern the public welfare. (2 Kent's Com., 340; People v. Herrick, 20 N.Y., 595; In re
Townsend, 39 N.Y., 171.)
The legislature may, therefore, authorize a railroad corporation, to take private property for the purposes of its incorporation under a delegation of the power of eminent domain, upon the construction now firmly settled, that such corporations exercise a public duty, and perform a useful public service. (Beekman v. Sar.  Sche. R.R. Co., 3 Paige, 45; Buffalo New York R.R. Co. v. Brainard, 9 N.Y., 100.)
The general railroad act, as originally enacted (Laws of 1850, chap. 140), provides for the taking by compulsion, by the corporations thereby authorized to be created, of real estate required for the purposes of their corporation.
It is to be done by application to the court upon petition, specifying, among other things, that it is the intention of the *Page 143 
corporation applying to construct and finish the railroad specified in its articles of association; that the line of the proposed road has been surveyed and located, and a certificate of the location filed as prescribed by the act; and that the land described in the petition is required for the purpose of constructing the road. (§ 14.)
By the fifteenth section of the act, on the presentation of the petition, with proof of its service, and of service of notice of the time and place of the application, the parties, whose estates or interests are to be affected by the proceedings, may show cause against granting the prayer of the petition, and may disprove any of the facts alleged therein; and the court is thereupon to hear the proofs and allegations of the parties; and if no sufficient cause is shown against granting the prayer of the petition, it shall make an order for the appointment of commissioners to ascertain and appraise the compensation to be made to the persons interested in the real estate proposed to be taken.
It was the primary, if not the sole purpose, of these provisions, to provide for the taking of such land, as should be required for the original construction of the road.
The legislature in 1869 (Laws of 1869, chap. 260) extended the powers granted by the original act, and amended the same by providing that, if at any time after the construction of any railroad by any company then existing or thereafter to be created, such company "shall require for the purposes of its incorporation, or for the purpose of running or operating any railroad owned or leased by such company, any real estate in addition to what it has already acquired, or shall require any further right to lands, or the use of lands for switches, turnouts, or for any other purpose necessary to the operation of such railroad," such company may acquire such additional real estate by voluntary agreement and purchase; and if unable to do so, "such company may proceed to acquire or perfect title to such real estate, * * * and to ascertain and appraise the damages" in the manner and by the proceedings prescribed in the act. *Page 144 
It is, we think, the clear construction of the statute, that the court is to determine upon the application by a railroad company, to acquire additional lands, for the purposes of the incorporation, the question as to the necessity and extent of the appropriation.
The plenary power of the legislature over the subject would have authorized it to designate the particular premises which the respondent might take for its purposes. The general purpose being public, the legislature could have defined the extent of the appropriation, necessary to the public use. But this the legislature has not attempted to do, nor has it delegated to the railroad company, the power to determine the necessity for the appropriation of private property for corporate purposes. It has constituted the court a tribunal to hear and determine on the premises.
The parties, whose property is sought to be acquired, "may disprove any of the facts stated in the petition," and the court is "to hear the proofs and allegations of the parties," and then to determine.
These provisions would be unnecessary and unmeaning, if the power to pass upon the necessity of the appropriation of the lands by the corporations, did not reside in the court. The matter is one of judicial cognizance, and the court in respect to it, exercises a judicial and not a ministerial function. It would be a most dangerous power to confide to railroad corporations. They hold their franchises for a public use within the meaning of the Constitution, authorizing private property to be taken for public use; but they are organized and administered primarily for private gain, and it never could have been intended, that the right of a citizen to his property should be subject to the absolute will of such corporations.
We conclude, therefore, that the court at Special Term had jurisdiction to consider and determine, whether the lands of the defendants were within the statute, necessary for the corporate purposes of the respondents. *Page 145 
The next question we shall consider relates to the sufficiency of the facts appearing before the court, to justify the order for the appointment of commissioners.
It is quite apparent from the proofs, that the present business of the respondents does not require for its accommodation, the lands sought to be taken by this proceeding.
It is the prospective and not the present necessities of the company, upon which the application is founded. It is true, that as the country becomes more populous, and facilities for intercommunication between different sections are extended, an increase in the business of existing railroad corporations is to be expected; but when private property is demanded by a corporation under the power of eminent domain, based upon an alleged prospective increase of its business, which will require increased accommodations, it should be established beyond reasonable doubt, that such increase will occur.
Opinions upon this subject, based upon conjecture and the execution of collateral enterprises not yet undertaken, should have but little weight.
The affidavits in this case of the directors, in support of the petition, set out as a prominent reason for the acquisition of the defendants' land, that a charter had been granted by a foreign government for the construction of a ship canal, which, when completed, will greatly increase the business of the respondent; but it does not appear that the work has been commenced, or that the capital to carry it on has been secured.
The respondent, when the petition was presented, owned, as appears by the proofs, a convenient and accessible water front and docks on the lake, which were used but in part, and which are capable of extension upon its own premises.
We are not satisfied, from the proof in the case, that the lands of the defendant are required by the respondent for the present or prospective business of the corporation.
The authority given to the railroad company by the act of 1869 is to acquire lands by condemnation, for the purposes of its incorporation, and for certain specified purposes, and for *Page 146 
any purpose other than those particularly specified "necessary to the operation of their road."
It is difficult, as a matter of law, to define by general statement what purposes are corporate purposes, or what are the necessary purposes for which lands may, under this act, be taken; and probably the subject is incapable of exact limitation.
It may, however, be safely asserted that the acquisition of lands for the purpose of speculation or sale, or to prevent interference by competing lines, or methods of transportation, or in aid of collateral enterprises remotely connected with the running or operating of the road, although they may increase its revenue and business, are not such purposes as authorize the condemnation of private property.
And when the corporation claims to acquire lands under a delegation of the power of eminent domain, it must show express authority of law to justify the claim.
The taking of private property for public uses, is in derogation of private rights. It is in hostility to the ordinary control of the citizen over his estate, and statutes authorizing condemnation are not to be extended by inference or implication.
In this case, among the purposes stated by the respondent for which the land of the defendant is required, are the construction of tenements, and of slips and docks upon the lake.
The construction of dwellings for employes or officers, and the construction of slips for the accommodation of vessels bringing freight to, or taking it from the railroad company, are not, we think, upon the proofs before us, necessary corporate purposes, within the statute.
The authority of the respondent to acquire by voluntary purchase, lands for these purposes, is within the powers granted by the act.
In conclusion upon this branch, we say that it is not for the court to deny or abridge the power of eminent domain. It is a prerogative power, necessary to the government and the welfare of its citizens. At the same time, it should not *Page 147 
be allowed to be exerted by, or in behalf of, individuals or corporations, except under the express sanction and clear authority of law.
We think that an appeal lies in this case to this court from the order of the General Term, affirming the order of the court below.
The decision of the Special Term was a final adjudication of the question of the right of the respondent to a condemnation of the lands under the statute.
The subsequent proceedings relate only to the assessment of damages and the review by the court of the action of the commissioners.
The order appointing the commissioners is a special proceeding, from which an appeal to the General Term lies under chapter 270 of the Laws of 1854, and is a final order affecting a substantial right, made in a special proceeding, within subdivision 3 of section 11 of the Code. (People v. Boardman, 4 Keyes, 59; Inre Townsend, 39 N.Y., 171.)
The order appealed from is reversed and application denied with costs, without prejudice to a new application.
All the judges concurring except PECKHAM, J., who took no part in the decision.
Order reversed.